Citation Nr: 1511170	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-22 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from January 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board notes that the United States Court of Veterans Claims (Court) has recently held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for PTSD specifically, at various times during the appellate period he has been assigned diagnoses of PTSD, panic disorder, and depression, among other diagnoses.  The Board thus concludes that the Veteran is seeking service connection not solely for PTSD but more broadly for any psychiatric disability, including, but not limited to, PTSD.  The Board thus finds that the Veteran's claim is more properly characterized as one for any acquired psychiatric disorder, to include PTSD. 

In his August 2012 VA Form 9, the Veteran requested a Board hearing in connection with his appeal.  See 38 C.F.R. § 20.704(b) (2014).  However, before a hearing could be scheduled, the Veteran withdrew this request for a hearing in a September 2014 letter.  Accordingly, the Board will proceed to adjudicate his appeal, as the request for hearing has been withdrawn.  38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran likely has PTSD that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required, in general, to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to that issue, no further discussion of these VCAA requirements is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Analysis

The Veteran has contended that he has PTSD as a result of his experiences during service.  In particular, the Veteran claims that he was sexually assaulted on multiple occasions while in service by his roommate, a fellow airman.  He claims that those stressful in-service experiences have led to his current psychiatric difficulties.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition such as a psychosis during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Part III.ii.1.D.17 of VA's Adjudication Procedure Manual, M21-1 MR, personal assault is an event of human design that threatens or inflicts harm.  Examples of this include rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.

Under § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See 38 C.F.R. § 3.304(f)(5).

The Veteran's service treatment records are silent as to any complaints of or treatment for symptoms of PTSD or any other psychiatric disorder.  Post-service medical records, however, reflect that several VA and private medical professionals have identified the Veteran as suffering from a variety of acquired psychiatric disorders, including PTSD, obsessive-compulsive disorder, panic disorder, and major depressive disorder. A review of the post-service medical evidence reveals that the Veteran was first seen in 1993 for psychiatric complaints, at which time he was diagnosed with PTSD related to childhood sexual abuse by his family priest.  Since that time, he has consistently sought treatment for psychiatric complaints.  He has been diagnosed on multiple occasions with PTSD as well as panic disorder, major depressive disorder, and obsessive-compulsive disorder.  The Veteran's PTSD diagnosis, and its relation to his reported military sexual trauma, has been confirmed on multiple occasions by both private and VA treatment providers.

The Veteran underwent VA psychological examination in June 2012.  Report of that examination notes that the Veteran reported being abused by a priest when he was a teenager, prior to service, as well as multiple in-service sexual assaults by his roommate.  The VA examiner found both stressors to be adequate to support the Veteran's diagnosis of PTSD and specifically concluded that both stressors had "contributed to the Veteran's PTSD diagnosis."  However, the examiner ultimately concluded that she was unable to "definitively state his PTSD and current disability is due to his experiences in the military without resorting to speculation."  The Veteran has also submitted a report from a private psychologist, dated in March 2013.  At that time, the psychologist diagnosed the Veteran with PTSD, which he linked to the Veteran's in-service sexual assaults as well as to his pre-service childhood sexual abuse.  Although he acknowledged that the Veteran's history of childhood abuse contributed to his psychiatric difficulties, the psychologist opined that the "significant majority" of the Veteran's symptoms are attributable to the in-service assaults.   

In this case, the Veteran's service treatment records reflect that he was not diagnosed with any chronic psychiatric problems during his period of active duty.  However, the competent medical evidence has identified that the Veteran carries a current diagnosis of PTSD that is, at least in part, likely linked to his time on active duty.  The VA examiner who provided the medical opinion in October 2012 found that the Veteran's in-service stressor was sufficient to cause PTSD.  Despite her ultimate conclusion that she was unable to "definitively state his PTSD and current disability is due to his experiences in the military without resorting to speculation," the examiner clearly stated in the June 2012 examination report that the in-service stressor contributed, at least in part, to the Veteran's current PTSD diagnosis.  The Board thus concludes that the Veteran likely suffers from PTSD that is at least in part related to his time on active duty.  Here, the Board is inclined to give considerable weight to the findings of the VA examiner who provided the June 2012 medical opinion and concluded that at least some of the Veteran's PTSD symptoms are likely related to his experiences on active duty, as well as to the corroborating findings of the March 2013 private psychologist.  In this regard, the Board notes that the June 2012 examiner's opinion is based on a review of the Veteran's medical history and records, as well as the examiner's own expertise.  The Board also notes that, as discussed above, the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, supra.

The Board has a duty to analyze the credibility and probative value of the evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When evidence has been adequately explained, the Board is free to favor one medical opinion or conclusion over another.  Evans v. West, 12 Vet. App. 22, 26 (1998).  In this case, the June 2012 VA examiner opined that she was unable to "definitively state" that the Veteran's PTSD was due to the in-service sexual assault "without resorting to speculation."  However, in that same opinion, that examiner specifically found that the in-service stressor contributed to the Veteran's PTSD diagnosis.  These findings are bolstered by the March 2013 private psychologist's report, in which the Veteran's PTSD was attributed in significant part to the in-service sexual assault.  

In sum, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran has a current diagnosis of PTSD that has been linked to his active duty by competent and probative medical opinion.  The June 2012 VA examiner both diagnosed the Veteran with PTSD and found that his in-service stressor was sufficient to support the diagnosis.  The private psychologist similarly opined in his March 2013 letter that the Veteran's PTSD is due in large part to the in-service assault.  Given these findings, the Board thus concludes that the competent and probative medical evidence supports a conclusion that the Veteran likely suffers from PTSD that is linked to his period of active duty.  In light of these conclusions, and resolving reasonable doubt in the Veteran's favor, the Board thus finds that there is satisfactory evidence that the Veteran has PTSD that is the result of disease or injury incurred in active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


